Title: To James Madison from James J. Wilmer, 16 September 1809
From: Wilmer, James J.
To: Madison, James


Sir,
George Town, District of Columbia.Septr. 16h, 1809.
I do myself the honour to enclose you an Epitome of the work contemplated. My Funds will not admit of printing the whole at present. Several writers have undertaken to write, as they call it, “a defence of Mr. Jefferson’s administration”; their mode may be right, but my manner of doing it will be viewed in the present specimen.
There is something singular in this humble offering, that the very first copy issued should be presented to the new British Envoy. Excuse the liberty assumed, and consider me a faithful Friend and Citizen, Most respectfully,
James J. Wilmer.
